DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen (US Patent No. 6,935,415).
Regarding claim 18, Peterson discloses a heat exchanger plate (1, Figs. 2-4) comprising a gasket (3, Fig. 3) arranged in a groove (6), and at least one valley (7) adjacent the groove wherein a raised section extends from a bottom area of the valley (portion 9, extending from the portion 7 at a location adjacent the groove 6), and wherein the gasket comprises an extension (flaps 11) arranged in the valley, the extension having a recess (see annotated figure below) configured to elastically snap onto the raised section (the recess as indicated snaps into the raised portion 9 in Fig. 4, also see col. 4, lines 59-66).

    PNG
    media_image1.png
    286
    509
    media_image1.png
    Greyscale

Regarding claim 19, Peterson further discloses wherein at least one inner projection (see annotated figure above) is provided in the recess, wherein the raised section forms a hollow (openings 8), and wherein the at least one inner projection is configured to snap into the hollow (see Fig. 4).
Regarding claim 20, Peterson further discloses wherein at least one inner projection (see annotated figure above) is provided in the recess, the projection pointing in a direction that is aligned with a length direction of the gasket (the extension of the inner projection includes a direction which is aligned with the length of the gasket 3).
Regarding claim 21, Peterson further discloses wherein two inner projections (see annotated figure above) are provided in the recess, the projections pointing in opposite directions (one inner projection points to the left and another one points to the right).
Regarding claim 22, Peterson further discloses wherein the extension fully fills out the valley (see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 5,178,212) in view of Andersson (US Patent No. 4,635,715).
Regarding claim 1, Nakamura (Figs. 1-4) discloses a heat exchanger plate (11) comprising an edge (right end of the plate 12 in Fig. 3), a groove (13) running along the edge (see Fig. 2), a gasket (15) arranged in the groove (see Fig. 1), and a corrugated area (area between groove 13 and “edge” of the annotated figure 2 below) having tops (see annotated figure 2 below) and valleys (fixing portions 14 at intervals around the gasket groove 13, col. 4, lines 50-58, one fixing portion 14 is shown in Figs. 1 and 2 as a valley) between the groove and the edge (the tops and valleys as indicated are provided between the groove and the end), wherein tops run substantially perpendicular to the edge (see annotated figure 2 below), wherein a raised section (14a) extends in at least one of the valleys (14) from a bottom area of the valley (from a bottom area of the valley 14) and the gasket comprises a click-on extension (fixing tabs 17, “click on” is understood as having a function of fitting on a structure but does not itself disclose a structure) arranged in the valley (see Fig. 1) and having a recess (the hole within the sides 17a-c) configured to click onto the raised section (the hole is fitted around the raised section 14a, see Fig. 1, “click” is understood as to fit), and
the raised section forms a hollow (the section 14a has a hole below).

    PNG
    media_image2.png
    523
    804
    media_image2.png
    Greyscale

Nakamura fails to disclose wherein at least one inner projection is provided in the recess of the click-on extension of the gasket, and the at least one inner projection projects into the hollow.
Andersson discloses wherein at least one inner projection (13, Fig. 5) is provided in the recess of the click-on extension of the gasket (inside the opening of members 10-12), and the at least one inner projection projects into the hollow (when Andersson is applied in Nakamura, the projection 13 is provided in the hole below the section 14a in Nakamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein at least one inner projection is provided in the recess of the click-on extension of the gasket, and the at least one inner projection projects into the hollow in Nakamura as taught by Andersson in order to prevent the detachment of fixing tabs 17 in the valleys 14b.
Regarding claim 4, Nakamura as modified further discloses wherein the click-on extension fully fills out the valley (see Fig. 1).
Regarding claim 5, Nakamura as modified further discloses wherein the raised section is formed by a cut-out of the bottom area (the raised portion 14a is a cutout and projecting from the bottom area of the valleys 14b).
Regarding claim 6, Nakamura as modified further discloses wherein the raised section is connected at two ends to the bottom area (the raised portion 14a is connected to 14b at left and right ends with respected to Fig. 4).
Regarding claim 7, Nakamura as modified further discloses wherein the two ends are arranged on a line perpendicular to the edge (the two ends are aligned with valleys 14b as shown in Fig. 2, so that the two ends are perpendicular to the edge.
Regarding claims 8, 16 and 17, Nakamura as modified further discloses wherein the raised section comprises an upper wall having a width in a direction parallel to the edge which is smaller than a corresponding width of a hole in the bottom area of the valley (see annotated figure 4 below, the width of the upper wall is smaller than the width of the valleys 14b).

    PNG
    media_image3.png
    380
    672
    media_image3.png
    Greyscale

Regarding claim 10, Nakamura as modified further discloses wherein the upper wall comprises a bend (the upper wall as indicated above has bends at left and right ends that forms a trapezoidal shape of the raised portion 14a).
Regarding claim 15, please see the rejection of claim 5 above.
Claims 3, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 5,178,212) and Andersson (US Patent No. 4,635,715) as applied to claim 1 above, and further in view of Mathur (US Patent No. 4,995,455).
Regarding claim 3, Nakamura as modified fails to disclose wherein two inner projections are provided in the recess, the projections pointing in opposite directions.
Mathur discloses a tab (3, Fig. 1) projecting from the gasket 1 and the tab is inserted into the opening 16 of a raised portion (18, see Fig. 4).
Therefore, the tab 3 may be projected from the gasket 15, within the members 17a-c in Nakamura and inserted within the raised section 14a so that the gasket 15 and the fixing tabs 17 may be more firmly retained in the valleys 14b.
As a result, Nakamura in view of Andersson and Mathur includes two inner projections (Andersson’s member 13 and Mathur’s tab 3) are provided in the recess (the hole within members 17a-c in Nakamura), the projections pointing in opposite directions (the member and tab are respectively extending towards and away from the gasket 15, thus they are pointing in opposite directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein two inner projections are provided in the recess, the projections pointing in opposite directions in Nakamura as taught by Andersson and Mathur in order to further prevent the detachment of fixing tabs 17 in the valleys 14b.
Regarding claim 12, please see the rejection of claim 4 above.
Regarding claim 14, please see the rejection of claim 5 above.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 5,178,212) in view of Andersson (US Patent No. 4,635,715) as applied to claim 1 above, and further in view of Petersen (US Patent No. 6,935,415).
Regarding claim 9, Nakamura fails to disclose wherein the upper wall is curved.
Petersen discloses wherein the upper wall is curved (see Fig. 2, the end of the wall 9 connecting to bottom 7 is curved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper wall is curved in order to avoid sharp edges at corners so that reduces stress concentration.
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Nakamura does not show a corrugated portion reaching to the edge and a single recessed fixed portion 14 formed into the flat edge portion, examiner clarified that the “valleys” are the fixing portions 14 provided at intervals around gasket groove 13, with one fixing portion 14 is shown in Figs. 1 and 2. Thus, the area between the groove 13 and the “edge” in the annotated above includes tops and plurality of valleys provided at intervals, and such area is a corrugated area since it includes alternating tops and valleys. Further, it is noted that the features upon which applicant relies (i.e., a corrugated portion reaching to the edge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Currently, “a corrugated area” as in claim 1 requires tops and valleys between the groove and the edge, but does not require that the edge is also corrugated.
In response to applicant’s argument that Andersson and Nakamura have different configurations of attaching the projections and fixing piece in valley/ridge (last two paragraphs on page 8 and first three paragraphs on page 9 of remarks), the teaching of Andersson is relied upon an arrangement of attaching the projections on alternating sides (i.e., the projections pair 10, 11 are laid on the bottom facing face of plate 5; and middle projection 13 is rather laid on the top facing face 11 of plate 5, see Fig. 6 of Andersson). Note that the modification does not import the plate and edge structures of Andersson. Nakamura in view of Andersson may provide an additional projection that extends towards the gasket 15 from part 17b and is first inserted within the hole below the convex portion 14a, and then the part 17b is fitted within the slit 14c. The arrangement of the additional projection that is laid in the hole below the convex portion 14a; and the two projections 17a on alternating sides of plate 11 provides further gripping for the fixing tabs 17 within the fixing portions 14 so that prevents the detachment of fixing tabs 17 in the valleys 14b.
Applicant’s arguments with respect to claim(s) 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763